internal_revenue_service number release date index number ----------------------------------- ----------------------------------- ------------------------------------ -------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-113323-05 date june legend decedent executor date date dear ---------------- - - - - ---------------------- --------------------- -------------------- ------------------------- this is in response to your letter dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_2057 of the internal_revenue_code the facts and representations submitted are summarized as follows decedent died on date date is prior to date decedent's gross_estate consisted primarily of timber and farm_land commercial real_estate and oil_and_gas interests decedent’s estate timely filed the estate’s united_states estate and generation-skipping_transfer_tax return form_706 the timber and farm_land commercial real_estate and oil_and_gas leases were included on decedent’s estate_tax_return but the value of those interests did not exceed percent of the value of the gross_estate as reported on that return consequently decedent’s estate did not make the election on the return to treat any property interests as qualified family-owned business interests as described in sec_2057 the decedent’s estate_tax_return was subsequently examined by the internal_revenue_service resulting in a revaluation of the property interests including the family-owned business interests included in decedent’s estate you represent that as a result of the revaluation as agreed to by the decedent’s estate and the internal_revenue_service the value of the qualified family- owned business interests included in decedent’s estate exceed sec_50 percent of the value of decedent’s adjusted_gross_estate plr-113323-05 on date decedent’s estate filed a supplemental form_706 in which decedent elected under sec_2057 to deduct the value of the family-owned business interests from the value of the gross_estate executor requests an extension of time under sec_301_9100-1 and sec_301_9100-3 to make an election under sec_2057 to deduct the adjusted_value of decedent's qualified family-owned business interests sec_2057 provides that for purposes of the estate_tax imposed by sec_2001 in the case of an estate of a decedent to which this section applies the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the adjusted_value of the qualified family-owned business interests of the decedent sec_2057 provides that the deduction allowed by sec_2057 shall not exceed dollar_figure sec_2057 provides in part that sec_2057 shall apply to an estate if the executor elects the application of this section and files the agreement referred to in sec_2057 sec_2057 provides that for purposes of making the election and filing the agreement under sec_2057 rules similar to the rules under sec_2032a and regarding the election of special_use_valuation of farm and other qualified_real_property shall apply sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute sec_301_9100-1 through provides the standards used to sec_301_9100-3 sets forth the standards that the commissioner uses to determine whether to grant a discretionary extension of time these standards indicate that the commissioner should grant relief when the taxpayer provides evidence proving to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore an extension of time to make the election under sec_2057 is granted until date the date on which the supplemental form_706 was filed except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other plr-113323-05 provisions of the code specifically we express or imply no opinion on whether the estate qualifies for the deduction under sec_2057 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
